Citation Nr: 1618217	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  09-47 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to service connection for a right foot disability.

3.  Entitlement to service connection for a right eye disability.

4.  Entitlement to higher initial ratings for left knee disability, evaluated as noncompensably disabling prior to January 18, 2012 and as 10 percent disabling from that date.

5.  Entitlement to higher initial ratings for right knee disability, evaluated as noncompensably disabling prior to January 18, 2012 and as 10 percent disabling from that date.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from January 2001 to October 2008.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in March 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service Connection Claims

Service treatment records include problem lists indicating conjunctivitis.  On report of medical history in February 2008, the Veteran reported his belief that he had arthritis in his hands.  In September 2008, he indicated that he was treated for a stye in his eye, and that he had right foot pain due to a callus.  

Post-service VA treatment records include the Veteran's report of hand and foot pain within one year following discharge from service.  They also indicate that the Veteran is prescribed medication for eye allergies.  

During his March 2016 hearing, the Veteran related that he had symptoms referable to his hands during service, and thought that it was arthritis.  He also indicated that he had foot symptoms during and after service.  With regard to his claimed eye disability, he noted that he was treated for what he described as a stye during service, and that he continued to have recurring symptoms following service.  

The Veteran was afforded VA examinations in March 2015.  On neurological examination, the diagnoses were right and left carpal tunnel syndrome.  On foot examination, the diagnoses were metatarsalgia with history of callus reduction and orthopedic correction of the right second toe, and flatfoot.  The examiner concluded that these disabilities were not related to service.  He reasoned that there were no in-service entries in the medical record to support connection to the claimed conditions.  However, as noted above, the Veteran did in fact complain of relevant symptoms during service, and was subsequently treated for similar complaints.  The examiner should be asked to review this relevant evidence and clarify his opinions regarding these claims.  

With respect to the Veteran's claimed eye disability, he was afforded a VA examination in March 2015.  The diagnosis was hordeolum, right eye.  The examiner noted the Veteran's report of a recurring stye, the last episode being in January of 2015.  The examiner concluded that the claimed condition was not related to service.  He reasoned that records did not show any association with an event injury or illness.  In light of the service treatment records showing conjunctivitis and post-service VA treatment records reflecting medication prescribed for eye allergies, the Board finds that the reasoning provided by the examiner is not sufficient; clarification should be sought.

Evaluation of Knee Disabilities

The Veteran seeks higher evaluations for his knee disabilities.  During his March 2016 hearing, he described debilitating flare-ups of symptoms that severely limited his range of motion and activities.  The Board notes that the report of a March 2015 VA examination specifies that the Veteran did not report flare-ups.  Because the Veteran has more recently reported severe flare-ups that impact the functioning of his knees, the Board has determined that an additional VA examination is necessary to assess the effect of these claimed flare-ups on the functioning of the Veteran's knees.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the physician who conducted the March 2015 neurological and foot examinations.  The examiner is asked to review the claims file, to include his examination reports.

If the March 2015 examiner is unavailable, the claims file should be forwarded to a similarly qualified practitioner for the quested review and opinion.  If it is determined that an additional examination of the Veteran is required in order to address the questions posed, such should be scheduled.

Following review of the claims file (and examination of the Veteran only if deemed necessary), the examiner must provide opinions as to the following:

a.  whether it is at least as likely as not (50 percent probability or more) that the current bilateral carpal tunnel syndrome is related to active service, to include the recorded complaints referable to the Veteran's hands.

b.  whether it is at least as likely as not (50 percent probability or more) that the current right foot disability is related to active service, to include the recorded complaints referable to the Veteran's right foot.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Review of the entire record is required; however, the examiners attention is directed to the February and September 2008 reports of medical history contained in the Veteran's service treatment records, as well as post-service VA treatment records referable to the Veteran's hands and right foot as well as the foregoing relevant hearing testimony detailed above.  This information should be specifically referenced as having been considered in any addendum opinion or report of examination.  

If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Return the claims file to the physician who conducted the March 2015 eye examination.  The examiner is asked to review the claims file, to include his examination report.

If the March 2015 examiner is unavailable, the claims file should be forwarded to a similarly qualified practitioner for the quested review and opinion.  If it is determined that an additional examination of the Veteran is required in order to address the questions posed, such should be scheduled.

Following review of the claims file (and examination of the Veteran only if deemed necessary), the examiner must provide opinions as to the following whether it is at least as likely as not (50 percent probability or more) that any currently present right eye disability is related to active service, to include the recorded complaints referable to the Veteran's eye.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Review of the entire record is required; however, the examiners attention is directed to the February and September 2008 reports of medical history contained in the Veteran's service treatment records, as well as post-service VA treatment records referable to the Veteran's eyes.  This information should be specifically referenced as having been considered in any addendum opinion or report of examination.  

If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Schedule the Veteran for an examination to determine the current severity of his bilateral knee disabilities.  The claims file should be forwarded to the examiner for review.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner should report the results of range of motion testing and note the point at which the Veteran experiences pain.  

The examiner should also comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.   The examiner's report should include a description of the above factors that pertain to functional loss that develops on repetitive use or during flare-up. 

The examiner should also describe any other associated deformity or functional impairment of the knees, and indicate whether there is ankylosis of any associated joint.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4.  Review the examiners' reports for compliance with the Board's directives.  Any deficiencies should be resolved prior to recertification to the Board.  

5.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issues on appeal.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




